P iER CURIAM. On December 4, 2001, petitioner, David Nuehring, by and through his attorney, Deborah R. Sailings, filed a motion for a belated appeal and for determination of appellate counsel on appeal. On January 17, 2002, this court issued a per curiam remanding this case to the trial court to setde the record in order to determine whether attorney Michael Sherwood was relieved of his responsibility to represent appellant on appeal, and whether appellant requested that Mr. Sherwood file a notice of appeal on appellant’s behalf. We declined to rule on the issue of who was to represent him during his appeal until the record was setded.  On February 19, 2002, the record was setded in compliance with our mandate, and the motion for belated appeal and for determination of appellate counsel was resubmitted to the court. At this hearing, Mr. Sherwood did not dispute that he took no action on appellant’s requests to proceed with an appeal. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curium). The trial court also found that the attorney appointed from the Public Defender’s office, Deborah R. Sailings, was relieved as counsel and that Mr. Sherwood, who never requested to be relieved as counsel, continued to be appellant’s counsel.  Now that the record has been settled, we can rule on the motion to file a belated appeal, and therefore it is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.